PER CURIAM.
The mother appeals an order granting the father primary residential custody of their daughter. She raises three points, two of which we reject without discussion. As to her third issue regarding the sufficiency of the trial court’s findings, we affirm. See Bader v. Bader, 639 So.2d 122 (Fla. 2d DCA 1994) (en banc) (holding that a trial court is not required to make specific findings in its order relative to the statutory factors for determining custody).
Affirmed.
PARKER, A.C.J., and PATTERSON and BLUE, JJ., concur.